Citation Nr: 1641498	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This matter was previously before the Board in February 2016, at which time it was remanded for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A right knee disability was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in November 2011.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in April 2012 and August 2015.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that a right knee disability had its onset during his period of active service.

The Veteran's service treatment records show that in April 1963 he suffered an acute sprain of the right knee in service.  A follow-up x-ray of the right knee was negative.  His January 1964 separation examination shows normal lower extremity.

X-rays performed for a December 1964 post-service examination showed normal bony architectures with no fractures seen. 

In a statement received by VA in July 1966, W.H.J., M.D. indicated that the Veteran was seen with pain on motion of the knee, but also noted there were no objective findings to justify the complaint.  

An April 2011 medical record from F.H., D.O., included diagnoses of right knee torn medial meniscus and minimally developing osteoarthritis of the right knee. 

In an April 2012 VA examination, the examiner noted the diagnoses of acute sprain knee, moderate lateral compartment chondromalacia, and mild osteoarthritis and chondromalacia.   The examiner noted the Veteran was seen for an acute injury to the right knee in service with a diagnosis of chondromalacia over 40 years later.  The examiner noted the Veteran's present complaints of pain, swelling, and limitation of motion.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  In the rationale, the examiner noted that the Veteran was treated for acute sprain of the right knee in service but an x-ray in 1963 had no abnormalities.  The examiner noted that there was no right knee condition noted on separation physical.  The examiner noted that the next documentation of the right knee was in 2011 over 40 years after the Veteran's separation from service.  

In an August 2015 VA examination, the examiner noted the diagnosis of medial epicondyle fracture of the right femur resolved.  By way of history, it was noted that the Veteran developed pain in the right knee joint in the 1980's and was evaluated and told that he had arthritis of the knee joint.  It was noted that the examiner opined that a right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale the examiner noted that the Veteran had an fall in a shower during service and that there was diagnosis of fracture of the medial epicondyle of the right knee and mild knee effusion.  The examiner noted that two days later, the Veteran had full range of motion, that the effusion cleared, and that he was treated conservatively with immobilization.  It was noted that the Veteran had no further problems with his knee joint.  The examiner noted that the were no knee problems identified on the separation examination and at present his knee x-rays were normal.  The examiner found that the Veteran's limitation of motion was related to marked obesity with large size of the Veteran's thighs. 

After a review of the evidence, that Board fins that the preponderance of the evidence is against the claim of service connection for a right knee disability.    

While there was a notation of acute right knee sprain in service, the January 1964 separation examination found no clinical abnormalities of the knee, nor did the Veteran complain of any right knee symptoms at that time.  In addition, arthritis was not shown in service or shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015). 

There is also no competent medical evidence or opinion that any diagnosed right knee disability is related to the Veteran's service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  The medical opinions of record all weigh against the claim.  The examiners in April 2012 and September 2015 found the in-service injury to be acute.  Moreover, the September 2015 VA examiner supported this conclusion by stating that the limitation of motion experienced by the Veteran was related to his obesity.

The remaining evidence to support the Veteran's claim are his statements.  As to service incurrence, the service records show that the Veteran had an acute right ankle sprain in service.  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide medical opinion on the etiology of a right knee disability.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran is competent to report things that come to him through his senses, the Veteran is not competent to provide an etiology opinion regarding arthritis and degenerative changes of the right knee as that requires specialized training.  In this regard, the question of causation and a right knee disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause and effect relationship.  The Veteran has not reported any continuity of symptomatology and he has not submitted any competent medical evidence relating any right knee disability to service.  In addition, the Board finds the VA examiner's opinions more persuasive because of the many years of training and expertise of the examiner.  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service.

Accordingly, the Board concludes that the probative evidence of record does not support the claim of entitlement to service connection for a right knee disability on a direct basis.  Moreover, because there is no evidence that the Veteran developed arthritis of the right knee disability to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right knee disability, to include arthritis is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


